Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  March 28, 2012                                                                 Robert P. Young, Jr.,
                                                                                           Chief Justice

  143347                                                                         Michael F. Cavanagh
                                                                                       Marilyn Kelly
                                                                                 Stephen J. Markman
                                                                                 Diane M. Hathaway
                                                                                     Mary Beth Kelly
  SCION, INC., d/b/a SCION STEEL,                                                    Brian K. Zahra,
             Plaintiff/Garnishee Plaintiff-Appellee,                                            Justices


  v                                                     SC: 143347
                                                        COA: 295178
                                                        Macomb CC: 2008-005018-CK
  RICARDO MARTINEZ, JOSEPH ZANOTTI,
  PETER FEAMSTER, and HERSH COMPANY,
  INC.,
           Defendants,
  and
  FORD MOTOR COMPANY,
           Garnishee Defendant,
  and
  GONZALEZ CONTRACTING SERVICES, d/b/a
  GONZALEZ MANUFACTURING
  TECHNOLOGIES and INDUSTRIAL DESIGN
  INNOVATIONS, INC.,
             Intervenors-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the Macomb Circuit Court’s September 18, 2009 opinion and order. The
  Court of Appeals erred in vacating the trial court’s decision that granted the motion to
  intervene filed by Gonzalez Contracting Services, Inc., and Industrial Design
  Innovations, Inc., and invalidated the plaintiff’s writ of garnishment. The Court of
  Appeals erred in holding that the motion to intervene was untimely, where timeliness was
  not raised by any party below, and where the motion was consistent with intervention by
  right under MCR 2.209(A), and with the court rules governing garnishment after
  judgment, see MCR 3.101(L)(2), (M)(1). The Court of Appeals also erred in holding that
  the plaintiff’s writ of garnishment, which was sought and issued in violation of
                                                                                                               2

MCR 2.614(A)(1), had priority over the perfected security interest of intervenor
Industrial Design Innovations, Inc. Accordingly, we REINSTATE the Macomb Circuit
Court’s decision that granted the motion to intervene, invalidated the plaintiff’s writ, and
released the escrowed funds to intervenor Industrial Design Innovations, Inc.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 28, 2012                      _________________________________________
       y0321                                                                 Clerk